               Case 2:20-cr-00087-RSM Document 53 Filed 02/12/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. CR20-87-RSM

10           v.                                             ORDER DENYING MOTION TO
                                                            REOPEN DETENTION
11   DARIO FARIAS-VALDOVINOS,

12                               Defendant.

13          Defendant has moved to reopen the detention decision arguing the Court should release

14   him on the grounds he can reside with his niece and husband, he receives inadequate medical

15   attention at the FDC, and the COVID-19 pandemic has "impacted him." Dkt. 49 at 1. The

16   government opposes the motion arguing defendant's proposed residence does not address the

17   reasons he was originally detained, and his medical concerns is not a factor that goes to whether

18   defendant is a danger to the community of risk of flight. Dkt. 50.

19          The Court considers motions to reopen detention hearings where COVID-19 grounds are

20   asserted on a case-by-case basis under 18 U.S.C. § 3142(i)’s “compelling reason” standard and

21   by evaluating the: “(1) original grounds for pretrial detention; (2) specificity of the defendant's

22   stated COVID-19 concerns; (3) extent the proposed release plan mitigates or exacerbates other

23   COVID-19 risks to the defendant; and (4) likelihood defendant's proposed release would

     increase COVID-19 risks to others.” United States v. Cazares, 445 F.Supp.3d 425, 430 (2020)
     ORDER DENYING MOTION TO REOPEN
     DETENTION - 1
               Case 2:20-cr-00087-RSM Document 53 Filed 02/12/21 Page 2 of 3




 1   (citation omitted). This framework is appropriate here as it addresses defendant's COVID-19

 2   health claims and includes the traditional test under § 3145(g) by weighing the original grounds

 3   for pretrial detention.

 4           The Court ordered defendant detained because he is charged with an offense carrying a

 5   presumption of detention; he is a flight risk being a citizen of Mexico who has been removed

 6   before, faces a mandatory ten year prison sentence and has the incentive to flee, and can flee to a

 7   foreign country. The government also proffered defendant took steps to avoid arrest by allegedly

 8   trying to conceal his identity and his whereabouts by obtaining a new phone and registering it to

 9   an address at which he did not live.

10           Defendant argues his nieces' offer that he can live with her is a new circumstance that

11   provides grounds to reopen detention. But this offer does not offset the danger of flight found at

12   the detention hearing and is thus not grounds to reopen.

13           Defendant also argues he should be released because his kidney stones are not adequately

14   being treated at the FDC. But the motion he submitted indicates the FDC had defendant

15   examined and treated for kidney stones at an outside emergency room, that he was given

16   medication that has not resolved his kidney stones and he is currently receiving ibuprofen for

17   pain complaints. This recitation does not establish inadequate medical care. Finally, defendant

18   contends he contracted COVID-19 at the FDC. He presents nothing showing how this fact alone

19   merits reopening.

20           The Court concludes defendant's risk of flight overrides his niece's offer to provide a

21   place for him to reside and his health and COVID-19 concerns and accordingly ORDERS:

22           (1)     Defendant's motion to reopen, Dkt. 49, is DENIED.

23



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 2
            Case 2:20-cr-00087-RSM Document 53 Filed 02/12/21 Page 3 of 3




 1        (2)   The Clerk shall provide copies of this order to all counsel.

 2        DATED this 12th day of February 2021.

 3

 4                                                            A
                                                      BRIAN A. TSUCHIDA
 5                                                    Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 3
